Citation Nr: 1343108	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-12 270	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disability. 

2.  Entitlement to service connection for a right ankle disability. 

3.  Entitlement to service connection for a left ankle disability. 

4.  Entitlement to service connection for bilateral pes cavus. 

5.  Entitlement to service connection for Reynaud's syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 2006.  The Veteran also had almost 4 years of earlier active duty service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  These claims are now in the jurisdiction of the RO in Waco, Texas. 

In January 2011, the Veteran appeared at a Travel Board hearing before an Acting Veterans Law Judge (Acting VLJ).  A transcript of that hearing is in the claims file.

In May 2011, the Board remanded the appeal for additional development.  While the appeal was in remand status the Acting VLJ who conducted the January 2011 hearing retired.  In November 2013, the Board wrote to the Veteran, notified him of this fact, and offered him another opportunity to have a personal hearing if he replied within 30 day.  More than 30 days has elapsed since the Veteran was offered another personal hearing and he has not replied.  Therefore, the Board finds that adjudication of the appeal may go forward without providing him with another hearing.  



FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran has not been diagnosed with a right wrist disability at any time during the pendency of his appeal.

2.  The most probative evidence of record shows that the Veteran has not been diagnosed with a right ankle disability at any time during the pendency of his appeal.

3.  The most probative evidence of record shows that the Veteran has not been diagnosed with a left ankle disability at any time during the pendency of his appeal.

4.  The most probative evidence of record shows that the Veteran has not been diagnosed with pes cavus in either foot at any time during the pendency of his appeal.

5.  The most probative evidence of record shows that the Veteran has not been diagnosed with Reynaud's syndrome at any time during the pendency of his appeal.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A left ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Bilateral pes cavus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

5.  Reynaud's syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Board finds that a letter dated in July 2006, prior to the October 2006 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the Acting VLJ asked questions to ascertain the extent of any in-service events or injuries and whether the Veteran's current disabilities are related to his service.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service treatment records from the Denver VA Medical Center in substantial compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was also afforded VA examinations in August 2006, January 2008, and June 2011 which along with the July 2011 addendum and the September 2012 medical opinion are adequate to adjudicate the claims and substantially comply with the Board's  remand orders because after reporting in detail the appellant's medical history and/or a comprehensive examination of the claimant the examiners provided the requested opinions which are supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

As to his right wrist, bilateral ankle disability and bilateral pes cavus, the Veteran claims they were caused by the rigors of his military service including his parachuting training.  As to his Reynaud's syndrome, he claims that it was caused by exposure to -30 degree temperatures while in Korea without proper cold weather clothing.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where all the evidence establishes it was incurred in service.  38 C.F.R. § 3.303(d).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service treatment records document the Veteran's complaints of a history of right wrist pain, right ankle sprain with a history of rolling his ankles and treating the problem with braces in October 2005.  As to the pes cavus, a single record dated in August includes that as a diagnosis.  As to Reynaud's syndrome, the service treatment records documents a history of frostbite and a notation of a history of Reynaud's syndrome in October 2005.  

It also is observed, however, that none of the service treatment records ever specifically diagnosed the Veteran to have a chronic right wrist disability, a left ankle disability, or Reynaud's syndrome and his complaints of adverse symptomatology (i.e., pain, and skin discoloration), acting alone, do not provide a diagnosis.  Moreover, the Veteran's right ankle disability was characterized as a sprain that was resolving, and while the Veteran was diagnosed with bilateral pes cavus on one occasion in August 2005, that record did not contain any rationale as to how this diagnosis came about.  Thus, even for the two disabilities for which the Veteran had an in-service diagnosis, both the accuracy of the in-service diagnosis and the chronic nature of the disability may be reasonably questioned.  This conclusion is further supported by the fact that at the Veteran's August 2005 VA examination it was found that his upper and lower extremities as well as his vascular system were normal.

Post-service, the record fails to show a diagnosis of a right wrist disability, a right ankle disability, a left ankle disability, bilateral pes cavus, and/or Reynaud's syndrome.  Indeed, the August 2006 VA examination, which included X-rays, found no ankle disability, or the presence of pes cavus, or Reynaud's syndrome.  Likewise, the January 2008 VA examiner did not diagnose Reynaud's syndrome, but instead diagnosed residuals of a frostbite injury, a disability for which the Veteran is already service connected.  

Similarly, in the post-remand June 2011 VA examination and July 2011 addendum, which was held for the express purpose of ascertaining if the Veteran had a diagnosis of pes cavus and/or Reynaud's syndrome, given his claims and the problems noted while on active duty, the examiner did not diagnose either disorder.  Furthermore, in the September 2012 VA medical opinion it was concluded that the Veteran did not have a diagnosis of a right wrist disability, a right ankle disability, or a left ankle disability despite his complaints and despite the documented in-service problems.  

Therefore, while service treatment records contain entries reflecting the presence of complaints of the right wrist, ankle, feet, and the circulation in the hands, the more probative evidence are the VA examination reports and the VA opinion which are plainly the product of the most thorough evaluation.  As they conclude the Veteran does not have a right wrist disability, a right ankle disability, a left ankle disability, bilateral pes cavus, and Reynaud's syndrome, a basis upon which to establish service connection has not been presented.  

In reaching the above conclusions, the Board has not overlooked the fact that the Veteran and his representative as lay persons are competent to report on the claimant's observable symptoms because this requires only personal knowledge as it comes to them through their senses.  See Jandreau, supra; Buchanan, supra.  However, the Board finds that they are not competent to provide a diagnosis of a right wrist disability, a right ankle disability, a left ankle disability, bilateral pes cavus, and Reynaud's syndrome because such an opinion requires medical expertise which they do not have.  Id.

Accordingly, since a condition precedent for establishing service connection is the diagnosis of a disability during the pendency of the appeal and the Veteran does not have such diagnoses, the Board finds that entitlement to service connection for a right wrist disability, a right ankle disability, a left ankle disability, bilateral pes cavus, and Reynaud's syndrome must be denied.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claims; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right wrist disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.

Service connection for bilateral pes cavus is denied.

Service connection for Reynaud's syndrome is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


